Title: General Orders, 26 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 26th 1776.
Parole Falmouth.Countersign Georgia.


Agreeable to a Resolve of the Honorable the Continental Congress, no Certificates of Expences are to be given in future by any but Brigadiers, Quarter Masters and their Deputies, or a Field Officer on a march, or officer commanding at a detached post.
The remainder of Col. Waynes Regiment under Command of Lieut. Col. Johnston are to embark for Albany on Saturday next—The Quarter Master General is to provide Vessels, and the Commissary General, Provisions for their passage—Col. Johnston will apply to the Adjutant General for particular Instructions, and for an order on Genl Schuyler, for arms, when he arrives at Albany.
Col. Johnston is to appoint one or more (as the case may require) diligent Officers of his Corps to take charge of such men as are now here belonging to the Regiment in Canada who are to take them and deliver them to their several Colonels or commanding Officers; passage and provisions to be furnished as above.
The commanding Officers of the several Regiments, whether in Camp, or detached Posts are as soon as possible to return into the Adjutant General’s Office the names of their several officers; their Ranks and the Dates of their respective Commissions—in order that the same may be forwarded to Congress.

Joseph Hulbert of Capt. Park’s Company and Late Col. Learneds Regiment and Nathaniel Thompson of Capt. Peters Company Col. Reads Regiment having been tried by a Court Martial whereof Col. Parsons was president, and found guilty of Desertion, are sentenced to receive Thirty-nine Lashes each on their bare backs; which Sentence the General confirms and orders to be executed at the usual time and place.
